Appeal from an order of the Family Court, Erie County (Janice M. Rosa, J.), entered December 13, 2002. The order adjudged the infant to be a permanently neglected child and transferred her guardianship and custody rights to petitioner.
It is hereby ordered that said appeal from the order insofar as it concerned the finding of permanent neglect be and the same hereby is dismissed and the order is affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating her daughter a permanently neglected child and transferring guardianship and custody rights to petitioner. We note at the outset that respondent stipulated to the finding of permanent neglect by Family Court and thus is not aggrieved by that finding (see Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]; CPLR 5511). We further conclude that the evidence supports the court’s determination that the termination of respondent’s parental rights is in the best interests of the child (see Family Ct Act § 631). The court noted that respondent’s chronic substance abuse problem led to removal of the child from the home and that respondent failed to take corrective measures with respect thereto (see Matter of Lynn M.W., 278 AD2d 901 [2000]; see also Matter of Shanequia P., 302 AD2d 890 [2003]).
All concur except Green, J.P., who dissents and votes to reverse in accordance with the following memorandum.